Exhibit 10.1

EXECUTION VERSION

ESCROW AGREEMENT

ESCROW AGREEMENT, dated as of April 3, 2013 (the “Agreement”), by and among
COOPER-STANDARD HOLDINGS INC., a Delaware corporation (the “Company”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as trustee (the
“Trustee”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as escrow agent (the “Escrow Agent”).

This Agreement is being entered into in connection with (i) the Purchase
Agreement (the “Purchase Agreement”), dated March 19, 2013, among the Company
and Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, J.P. Morgan Securities LLC and UBS Securities LLC (collectively,
the “Initial Purchasers”), and (ii) the Indenture, dated as of the date hereof
(as may be amended, supplemented or otherwise modified from time to time, the
“Indenture”), between the Company and the Trustee, governing the Company’s
$175,000,000 in aggregate principal amount of Senior PIK Toggle Notes due 2018
(the “Notes”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by each of the parties hereto, the parties hereto, intending
to be legally bound, do hereby agree as follows:

Section 1. Definitions. Capitalized terms, used but not defined herein, shall
have the respective meanings specified in the Indenture.

Section 2. Appointment and Jurisdiction of Escrow Agent.

(a) The Company and the Trustee hereby appoint U.S. Bank National Association as
escrow agent in accordance with the terms and conditions set forth herein, and
the Escrow Agent hereby accepts such appointment.

(b) The Company, the Trustee and the Escrow Agent hereby agree that the
“securities intermediary’s jurisdiction” of the Escrow Agent is the State of New
York for purposes of the New York UCC, including Section 8-110 thereof.

(c) The Company, the Trustee and the Escrow Agent hereby agree that the “bank’s
jurisdiction” of the Escrow Agent is the State of New York for purposes of the
New York UCC, including Section 9-304 thereof.

Section 3. The Escrow Property.

On the date hereof (the “Closing Date”), the Company shall cause to be deposited
with the Escrow Agent immediately available funds in the sum of (x) $171,062,500
(the “Net Proceeds”), representing 99.5% of the aggregate principal amount of
the Notes (the “Proceeds”) less $3,062,500, representing the discount payable to
the Initial Purchasers with respect to the offering of the Notes, (y) $3,062,500
and (z) $3,226,526.50, representing the amount of Cash Interest that would
accrue on the Notes from the Closing Date up to but not including the 90th day
after the Closing Date (the “Escrow End Date”) (such amount, the “Interest
Deposit” and, together with the amount of the Proceeds plus all interest,
dividends and other distributions and payments thereon, collectively referred to
herein as the “Escrow Property”).



--------------------------------------------------------------------------------

Neither the Escrow Agent nor the Trustee shall have any duty to solicit the
Escrow Property. The Company certifies that all amounts deposited pursuant to
this Agreement shall be satisfactory for such purposes pursuant to the
Indenture, and shall notify the Escrow Agent in writing at or prior to the time
when any additional Escrow Property is sent to the Escrow Agent pursuant to this
Agreement and certify at such time that all amounts deposited pursuant to this
Agreement are satisfactory for such purposes pursuant to the Indenture. The
Escrow Agent shall have no liability for Escrow Property, or interest thereon,
sent to it that remain unclaimed and/or are returned if such written
notification is not given.

(a) (i) Subject to and in accordance with the provisions hereof, the Escrow
Agent agrees to hold the Escrow Property in either a “securities account” (as
defined in Section 8-501 of the Uniform Commercial Code in effect in the State
of New York on the date hereof (the “New York UCC”) or in a “deposit account”
(as defined in Section 9-102(a)(29) of the New York UCC), as applicable. Escrow
Property will be held in the following account: U.S. Bank National Association,
trust number 203542000, Cooper-Standard Holdings Inc. Escrow.

Wire Instructions:

 

ABA #    091000022 Bank Name    U.S. Bank National Association Account #   
180121167365 Reference    Cooper-Standard Holdings Inc. Escrow Trust #   
203542000 Contact Person    James Kowalski

The above referenced account will be established with the Escrow Agent in the
name of the Escrow Agent, as escrow agent on behalf of the Company, (together
with any successor account or accounts the “Escrow Account”) and to administer
the Escrow Account in accordance with the provisions of this Agreement,
including, without limitation, holding in escrow, investing and reinvesting, and
releasing or distributing the Escrow Property.

(ii) As security for the due and punctual payment when due and punctual
performance of all amounts that may be payable from time to time under the
Indenture and the Notes, now or hereafter arising, the Company hereby pledges,
assigns and grants to the Trustee, for the benefit of the holders of the Notes,
a continuing security interest in, and a lien on, (i) the Escrow Account and the
Escrow Property and (ii) all claims and rights of whatever nature which the
Company may now have or hereafter acquire against any third party(ies) in
respect of any of the Escrow Account or Escrow Property (including any claims or
rights in respect of any Security Entitlements credited to an account of the
Escrow Agent maintained at The Depository Trust Company or any other clearing
corporation) or any other Securities Intermediary (as such term is defined in
the New York UCC); (iii) all rights which the Company may now have or hereafter
acquire against the Escrow Agent in respect of its holding and managing all or
any part of the Escrow Account or Escrow Property; and (iv) all proceeds (as
such term is defined in Section 9-102(a) of the New York UCC) of any of the
foregoing. The Escrow Agent hereby acknowledges the Trustee’s security interest
as set forth in this Section 3(a)(ii). The security interest of the Trustee
shall at all times be valid, perfected and enforceable as a first priority
security interest by the Trustee against the Company and all third parties in
accordance with the terms of this Agreement.

(iii) The Escrow Agent hereby agrees that each item of property (including, any
Escrow Agreement Permitted Investments (as defined below)), and any investment
property, financial asset, security, instrument or cash or cash balances
(irrespective of the currency in which such cash or cash balances are
denominated) credited to a securities account shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the New York UCC.

 

-2-



--------------------------------------------------------------------------------

(iv) If at any time the Escrow Agent receives (i) any entitlement order (as such
term is defined in Section 8-102(a)(8) of the New York UCC) with respect to any
financial asset credited to the Escrow Account or (ii) any instruction (within
the meaning of Section 9-104(b) of the New York UCC) concerning the disposition
of funds held in the Escrow Account from the Trustee acting on the written
directions of the majority of the holders of the Notes, the Escrow Agent shall
comply with such entitlement order or instruction, as applicable, without
further consent of the Company or any other person. The Trustee hereby agrees
with the Company that it shall not give any entitlement orders or instructions,
as applicable, unless the Notes become subject to a Special Mandatory Redemption
pursuant to Section 3.07 of the Indenture and Paragraph 6 of the Securities or
as otherwise permitted pursuant to Section 5 hereof.

(v) Upon the release of any Escrow Property pursuant to Section 5 hereof, the
security interest of the Trustee for the benefit of the holders of the Notes
shall automatically terminate without any further action and the Escrow Property
shall be delivered to the recipient free and clear of any and all liens, claims
or encumbrances of any person, including, without limitation, the Escrow Agent,
the Trustee and the holders of the Notes.

(vi) The Company agrees to take all steps reasonably necessary to maintain the
security interest created by this Agreement as a perfected first-priority
security interest including causing UCC financing statements describing the
Escrow Property and Escrow Account to be promptly filed in the State of
Delaware. Without limiting the foregoing, the Company agrees to take all steps
reasonably requested by the Trustee in connection with the perfection of the
Trustee’s security interest in the Escrow Property and Escrow Account pursuant
to this Agreement and, without limiting the generality of the foregoing, the
Company hereby authorizes the Trustee and the Initial Purchasers on behalf of
the Trustee to file one or more UCC financing statements that reasonably
describe the collateral in such jurisdictions and filing offices and containing
such description of collateral as the Trustee, or the Initial Purchasers on
behalf of the Trustee, may determine is reasonably necessary in order to perfect
the security interest granted herein.

(vii) The Company represents and warrants that as of the date hereof it is duly
formed and validly existing as a corporation under the laws of the state of
Delaware and is not organized under the laws of any other jurisdiction, and the
Company hereby agrees that, prior to the termination of this Agreement, it will
not change its name or jurisdiction of organization without giving the Trustee
and the Initial Purchasers not less than 10 days’ prior written notice thereof.

Section 4. Investment of the Escrow Property. During the term of this Agreement,
the Escrow Agent shall invest and reinvest the Escrow Property in the Escrow
Agreement Permitted Investments applicable to the Escrow Property, and in each
case at the written direction of one of the authorized representatives of the
Company identified on Schedule I hereto (each such representative, an
“Authorized Representative”). “Escrow Agreement Permitted Investments” shall
mean Temporary Cash Investments under clauses 1, 2 and 3 and clause 6 to the
extent it relates to clauses 1, 2 and 3 of the definition thereof in the
Indenture (the “Limited Cash Equivalents”), in each case maturing no later than
the Escrow End Date, and with respect to clause (2) thereof with a bank or trust
company having capital, surplus and undivided profits aggregating in excess of
$500 million, and Escrow Investments (in each case, as defined in the
Indenture). The Shareholder Communications Act of 1985 and its regulations

 

-3-



--------------------------------------------------------------------------------

require that banks and trust companies make an effort to facilitate
communication between registrants of U.S. securities and the parties who have
the authority to vote or direct the voting of those securities regarding proxy
dissemination and other corporate communications. Unless the Company
indicates an objection in writing, we will provide the obligatory information to
the registrant upon request. Any objection will apply to all securities held
for for the Company in the Escrow Account now and in the future unless the
Company provides further written notice to the Escrow Agent. Except as otherwise
provided hereunder or agreed in writing among the parties hereto, the Company
shall retain the authority to institute, participate and join in any plan of
reorganization, readjustment, merger or consolidation with respect to the issuer
of any securities held hereunder, and, in general, to exercise each and every
other power or right with respect to each such asset or investment as
individuals generally have and enjoy with respect to their own assets and
investment, including power to vote upon any securities.

The Escrow Agent shall have no obligation to invest or reinvest the Escrow
Property if deposited with the Escrow Agent after 11:00 a.m. local time in the
City of New York on such day of deposit until the next Business Day.
Instructions received after 11:00 a.m. local time in the City of New York will
be treated as if received on the following Business Day. The Escrow Agent shall
have no responsibility for any investment losses resulting from the investment,
reinvestment or liquidation of the Escrow Property. Any interest or other income
received on such investment and reinvestment of the Escrow Property shall become
part of the Escrow Property and any losses incurred on such investment and
reinvestment of the Escrow Property shall be debited against the Escrow
Property. If a selection is not made and a written direction not given to the
Escrow Agent by one of the Authorized Representatives of the Company, the Escrow
Property shall remain uninvested with no liability for interest therein. It is
agreed and understood that the entity serving as Escrow Agent may earn fees
associated with the investments outlined above in accordance with the terms of
such investments. Notwithstanding the foregoing, the Escrow Agent shall have the
power to sell or liquidate the foregoing investments whenever the Escrow Agent
shall be required to release all or any portion of the Escrow Property pursuant
to Section 5 hereof. In no event shall the Escrow Agent be deemed an investment
manager or adviser in respect of any selection of investments hereunder. It is
understood and agreed that the Escrow Agent or its affiliates are permitted to
receive additional compensation that could be deemed to be in the Escrow Agent’s
economic self-interest for (1) serving as investment adviser, administrator,
shareholder servicing agent, custodian or sub-custodian with respect to certain
of the investments, (2) using affiliates to effect transactions in certain
investments and (3) effecting transactions in investments.

Section 5. Distribution of Escrow Property. The Escrow Agent is directed to
distribute the Escrow Property in the following manner:

(a) if at any time on or prior to the Escrow End Date, the Escrow Agent receives
an Officer’s Certificate from the Company substantially in the form of Exhibit
A, dated as of the date the Escrow Property is released pursuant to the Release
Notice (as defined below), executed by an Authorized Representative of the
Company and certifying to the Escrow Agent as to the matters set forth therein
(an “Officer’s Certificate”), and a written notice substantially in the form of
Exhibit B, executed by an Authorized Representative of the Company (a “Release
Notice”), the Escrow Agent shall on the same Business Day release the Escrow
Property as directed and in the manner set forth in the Release Notice from the
Company; provided that the Release Notice is received by 11:00 a.m. local time
in the City of New York on that same Business Day;

(b) if at any time prior to the Escrow End Date, the Escrow Agent receives a
written notice from the Company (or an entitlement order or instructions, as
applicable, from the Trustee pursuant to Section 3(a)(iv) hereof) setting forth
the date on which a Special Mandatory Redemption will occur (a “Redemption
Notice”) in the form of Exhibit C hereto, and a Release Notice, substantially in
the form of Exhibit B, executed by an Authorized Representative of the Company,
the Escrow Agent shall liquidate

 

-4-



--------------------------------------------------------------------------------

the Escrow Property no later than one (1) Business Day prior to the date
specified for the Special Mandatory Redemption, and shall release the Escrow
Property as directed and in the manner set forth in the Release Notice from the
Company; or

(c) if at any time prior to the Escrow End Date, the Escrow Agent receives an
Officer’s Certificate from the Company substantially in the form of Exhibit A,
and a written notice from the Company (or an entitlement order or instructions,
as applicable, from the Trustee pursuant to Section 3(a)(iv) hereof) setting
forth the date on which a Partial Redemption will occur (a “Partial Redemption
Notice”) in the form of Exhibit D hereto, and a Release Notice, substantially in
the form of Exhibit B, executed by an Authorized Representative of the Company,
the Escrow Agent shall liquidate the portion of the Escrow Property with respect
to an amount of the gross proceeds of the Notes as indicated by the Company on
the Partial Redemption Notice, which amount shall not exceed $25,000,000 (the
“Partial Redemption Property”), no later than one (1) Business Day prior to the
date specified for the Partial Redemption, and shall release the Partial
Redemption Property as directed and in the manner set forth in the Release
Notice from the Company.

Section 6. Termination. This Agreement shall terminate upon the distribution of
all Escrow Property from the account established hereunder. The provisions of
Sections 7, 8, 9 and 10 shall survive the termination of this Agreement and the
earlier resignation or removal of the Escrow Agent.

Section 7. Compensation of Escrow Agent. The Escrow Agent shall be entitled to
payment from the Company for customary fees and expenses for all services
rendered by it hereunder as separately agreed to between the Company and the
Escrow Agent (as such fees may be adjusted from time to time). The Company shall
reimburse the Escrow Agent on demand for all loss, liability, damage,
disbursements, advances or reasonable out-of-pocket expenses paid or incurred by
it in the administration of its duties hereunder, including, but not limited to,
all counsel, advisors’ and agents’ reasonable out-of-pocket fees and
disbursements and all taxes or other governmental charges. At all times, the
Escrow Agent will have a right of set off and first lien on the funds in the
Escrow Property for payment of customary fees and reasonable out-of-pocket
expenses and all such loss, liability, damage or expenses. Such compensation and
expenses shall be paid from the Escrow Property to the extent not otherwise paid
within thirty (30) days after an invoice has been rendered. Except as expressly
provided in this Section 7, the Escrow Agent subordinates any lien or right of
set off it may have with respect to the Escrow Property to the Trustee’s and the
Secured Parties’ security interests granted hereunder other than in connection
with fees pursuant to this Section 7 or the indemnification obligations in
Section 9.

Section 8. Resignation of Escrow Agent. The Escrow Agent may resign and be
discharged from its duties hereunder at any time by giving thirty (30) calendar
days’ prior written notice of such resignation to the Company and the Trustee.
Upon such notice, a successor escrow agent shall be appointed by the Company and
the Trustee, who shall provide written notice of such to the resigning Escrow
Agent. Such successor escrow agent shall become the escrow agent hereunder upon
the resignation specified in such notice. If the Company and the Trustee are
unable to agree upon a successor escrow agent within thirty (30) days after such
notice, the Escrow Agent may, in its sole discretion, deliver the Escrow
Property to the Trustee at the address provided herein or may apply to a court
of competent jurisdiction for the appointment of a successor escrow agent or for
other appropriate relief. The costs and reasonable out-of-pocket expenses
(including its attorneys’ fees and expenses) incurred by the Escrow Agent in
connection with such proceeding shall be paid by the Company. Upon receipt of
the identity of the successor escrow agent, the Escrow Agent shall either
deliver the Escrow Property then held hereunder to the successor Escrow Agent,
less the Escrow Agent’s fees, costs and expenses or other obligations owed to
the Escrow Agent to be paid from any interest earned in respect of the Escrow
Property, or hold any interest earned in respect of the Escrow Property (or any
portion thereof), pending distribution, until all such fees, costs and expenses
or other obligations are paid. Upon its resignation and

 

-5-



--------------------------------------------------------------------------------

delivery of the entire amount of the Escrow Property as set forth in Section 5,
the Escrow Agent shall be discharged of and from any and all further obligations
arising in connection with the Escrow Property or this Agreement.

Section 9. Indemnification of Escrow Agent. The Company shall indemnify, defend
and hold harmless the Escrow Agent and its officers, directors, employees and
agents, from and against and reimburse the Escrow Agent for any and all claims,
obligations, liabilities, losses, damages, injuries (to person, property, or
natural resources), penalties, stamp or other similar taxes, actions, suits,
judgments and reasonable out-of-pocket costs and expenses (including reasonable
attorney’s fees and expenses) demanded, asserted or claimed against the Escrow
Agent directly or indirectly relating to, or arising from, claims against the
Escrow Agent by reason of its participation in the transactions contemplated
hereby, including without limitation all reasonable out-of-pocket costs required
to be associated with claims for damages to persons or property, and reasonable
out-of-pocket attorneys’ and consultants’ fees and reasonable out-of-pocket
expenses and court costs except to the extent caused by the Escrow Agent’s bad
faith, gross negligence or willful misconduct. The provisions of this Section 9
shall survive the termination of this Agreement or the earlier resignation or
removal of the Escrow Agent.

Section 10. The Escrow Agent. (a) (a) The duties, responsibilities and
obligations of the Escrow Agent shall be limited to those expressly set forth
herein and no duties, responsibilities or obligations shall be inferred or
implied against the Escrow Agent. The Escrow Agent shall not be subject to, nor
required to comply with, any other agreement to which the Company or the Trustee
is a party, even though reference thereto may be made herein, or to comply with
any direction or instruction (other than those contained herein or delivered in
accordance with this Agreement) from the Company or the Trustee or an entity
acting on its behalf. The Escrow Agent shall not be required to expend or risk
any of its own funds or otherwise incur any liability, financial or otherwise,
in the performance of any of its duties hereunder.

(b) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Property (including
but not limited to orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of the Escrow Property), the
Escrow Agent is authorized to comply therewith in any manner it or legal counsel
of its own choosing deems appropriate; and if the Escrow Agent complies with any
such judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, Escrow Agent shall not be liable to any of
the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

(c) The Escrow Agent shall not be liable for any action taken or omitted or for
any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder in the absence of bad faith, gross
negligence or willful misconduct on its part. In no event shall the Escrow Agent
be liable (i) for acting in accordance with or conclusively relying upon any
instruction, notice, demand, certificate or document from the Company or Trustee
or any entity acting on behalf of the Company and the Trustee, (ii) for any
indirect, consequential, punitive or special damages, regardless of the form of
action and whether or not any such damages were foreseeable or contemplated,
(iii) for the acts or omissions of its nominees, correspondents, designees,
agents, subagents or subcustodians, (iv) for the investment or reinvestment of
any cash held by it hereunder, in each case in good faith, in accordance with
the terms hereof, including without limitation any liability for any delays (not
resulting from its gross negligence or willful misconduct) in the investment or
reinvestment of the Escrow Property, or any loss of interest or income incident
to any such delays, or (v) for an amount in excess of the value of the Escrow
Property, valued as of the date of deposit, but only to the extent of direct
money damages.

 

-6-



--------------------------------------------------------------------------------

(d) If any fees, reasonable out-of-pocket expenses or costs incurred by, or any
obligations owed to, the Escrow Agent or its counsel hereunder are not paid
within 10 Business Days after such expenses or costs are due, the Escrow Agent
may reimburse itself therefor from the Escrow Property and may sell, liquidate,
convey or otherwise dispose of any investment in respect of the Escrow Property
for such purpose. The Escrow Agent may in its sole discretion withhold from any
distribution of any interest earned in respect of the Escrow Property an amount
it believes would, upon sale or liquidation, produce proceeds equal to any
unpaid amounts to which the Escrow Agent is entitled to hereunder.

(e) The Escrow Agent may consult with legal counsel of its own choosing, at the
expense of the Company, as to any matter relating to this Agreement, and the
Escrow Agent shall not incur any liability in acting in good faith in accordance
with any advice from such counsel.

(f) The Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility).

(g) The Escrow Agent shall be entitled to conclusively rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity or the
service thereof. The Escrow Agent may act in conclusive reliance upon any
instrument or signature believed by it to be genuine and may assume that any
person purporting to give receipt or advice to make any statement or execute any
document in connection with the provisions hereof has been duly authorized to do
so.

(h) The Escrow Agent shall not be responsible in any respect for the form,
execution, validity, value or genuineness of documents or securities deposited
hereunder, or for any description therein, or for the identity, authority or
rights of persons executing or delivering or purporting to execute or deliver
any such document, security or endorsement. The Escrow Agent shall not be called
upon to advise any party as to the wisdom in selling or retaining or taking or
refraining from any action with respect to any securities or other property
deposited hereunder.

(i) The Escrow Agent shall not be under any duty to give the Escrow Property
held by it hereunder any greater degree of care than it gives its own similar
property and shall not be required to invest any funds held hereunder except as
directed in this Agreement. Uninvested funds held hereunder shall not earn or
accrue interest.

(j) When the Escrow Agent acts on any information, instructions, communications,
(including, but not limited to, communications with respect to the delivery of
securities or the wire transfer of funds) sent by telex, facsimile, email or
other form of electronic or data transmission, the Escrow Agent, absent bad
faith, gross negligence or willful misconduct, shall not be responsible or
liable in the event such communication is not an authorized or authentic
communication of the Company or the Trustee or is not in the form the Company
and the Trustee sent or intended to send (whether due to fraud, distortion or
otherwise). The Company and the Trustee shall indemnify the Escrow Agent against
any loss, liability, claim or reasonable out-of-pocket expense (including
reasonable out-of-pocket legal fees and expenses) it may incur with its acting
in accordance with any such communication.

 

-7-



--------------------------------------------------------------------------------

(k) In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction or other communication received by the Escrow Agent hereunder, the
Escrow Agent may, in its sole discretion, refrain from taking any action other
than to retain possession of the Escrow Property, unless the Escrow Agent
receives written instructions, signed by the Company or the Trustee, which
eliminates such ambiguity or uncertainty.

(l) In the event of any dispute between or conflicting claims among the Company
and the Trustee and any other person or entity with respect to any Escrow
Property, the Escrow Agent shall be entitled, in its sole discretion, to refuse
to comply with any and all claims, demands or instructions with respect to such
Escrow Property so long as such dispute or conflict shall continue, and the
Escrow Agent shall not be or become liable in any way to the Company or the
Trustee for failure or refusal to comply with such conflicting claims, demands
or instructions. The Escrow Agent shall be entitled to refuse to act until, in
its sole discretion, either (i) such conflicting or adverse claims or demands
shall have been determined by a final order, judgment or decree of a court of
competent jurisdiction, which order, judgment or decree is not subject to
appeal, or settled by agreement between the conflicting parties as evidenced in
a writing satisfactory to the Escrow Agent or (ii) the Escrow Agent shall have
received security or an indemnity satisfactory to it sufficient to hold it
harmless from and against any and all losses which it may incur by reason of so
acting. Any court order, judgment or decree shall be accompanied by a legal
opinion by counsel for the presenting party, satisfactory to the Escrow Agent,
to the effect that said order, judgment or decree represents a final
adjudication of the rights of the parties by a court of competent jurisdiction,
and that the time for appeal from such order, judgment or decree has expired
without an appeal having been filed with such court. The Escrow Agent shall act
on such court order and legal opinions without further question. The Escrow
Agent may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary. The reasonable costs and reasonable
out-of-pocket expenses (including attorneys’ fees and expenses) incurred in
connection with such proceeding shall be paid by, and shall be deemed a sole
obligation of the Company.

(m) The Escrow Agent shall have no responsibility for the contents of any
writing of the arbitrators or any third party contemplated herein as a means to
resolve disputes and may conclusively rely without any liability upon the
contents thereof.

(n) The Escrow Agent does not have any interest in the Escrow Property deposited
hereunder but is serving as escrow holder only and having only possession
thereof. The Company shall pay or reimburse the Escrow Agent upon request for
any transfer taxes or other taxes relating to the Escrow Property incurred in
connection herewith and shall indemnify and hold harmless the Escrow Agent from
any amounts that it is obligated to pay in the way of such taxes. The Company
shall be treated as the owner of the Escrow Property for U.S. federal income tax
purposes. Any payments of income from this Escrow Account shall be subject to
withholding regulations then in force with respect to United States taxes. The
Company will provide the Escrow Agent with appropriate W-9 forms for tax
identification number certifications. It is understood that the Escrow Agent
shall only be responsible for income reporting with respect to income earned on
the Escrow Property and will not be responsible for any other reporting. This
paragraph shall survive notwithstanding any termination of this Agreement or the
resignation or removal of the Escrow Agent.

(o) The Escrow Agent shall provide to the Company monthly statements identifying
transactions, transfers or holdings of Escrow Property and each such statement
shall be deemed to be correct and final upon receipt thereof by the Company and
the Trustee unless the Escrow Agent is notified in writing, by the Company and
the Trustee, to the contrary within thirty (30) Business Days of the date of
such statement. The Company acknowledges that regulations of the Comptroller of
the Currency grant the parties the right to receive brokerage confirmations of
the security transactions as they occur. The Company specifically waives such
notification to the extent permitted by law and will receive periodic cash
transaction statements which will detail all investment transactions. Except as
otherwise provided hereunder or agreed in writing among the parties hereto, the
Company shall retain the authority to institute, participate and join in any
plan of reorganization, readjustment, merger or consolidation with respect to
the issuer of any securities held hereunder, and, in general, to exercise each
and every other power or right with respect to each such asset or investment as
individuals generally have and enjoy with respect to their own assets and
investment, including power to vote upon any securities.

 

-8-



--------------------------------------------------------------------------------

Section 11. Miscellaneous.

(a) This Agreement embodies the entire agreement and understanding among the
parties relating to the subject matter hereof.

(b) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to the principles of conflict of
laws (other than Section 5-1401 of the General Obligations Law).

(c) Each of the parties hereto hereby irrevocably consents to the jurisdiction
of the courts of the State of New York and of any Federal Court located in the
Borough of Manhattan in such State in connection with any action, suit or other
proceeding arising out of or relating to this Agreement or any action taken or
omitted hereunder, and waives any claim of forum non conveniens and any
objections as to laying of venue. Each party further waives personal service of
any summons, complaint or other process and agrees that service thereof may be
made by certified or registered mail directed to such person at such person’s
address for purposes of notices hereunder.

(d) All notices and other communications under this Agreement shall be in
writing in English and shall be deemed given when delivered personally, on the
next Business Day after delivery to a recognized overnight courier or mailed
first class (postage prepaid)or when sent by facsimile to the parties (which
facsimile copy shall be followed, in the case of notices or other communications
sent to the Escrow Agent, by delivery of the original) at the following
addresses (or to such other address as a party may have specified by notice
given to the other parties pursuant to this provision):

If to the Company:

Cooper-Standard Holdings Inc.

39550 Orchard Hill Place Drive

Novi, Michigan 48375

Facsimile: (248) 596-6535

Attention: Timothy Hefferon, Esq.

with a copy to (which copy shall not be deemed notice):

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile: (212) 455-2502

Attention: Kenneth B. Wallach, Esq.

 

-9-



--------------------------------------------------------------------------------

If to the Escrow Agent:

Corporate Trust Services

U.S. Bank National Association

535 Griswold Street, Suite 550

Detroit, Michigan 48226

Telephone: (313) 234-4716

Facsimile: (313) 963-9428

Attention: James Kowalski

(e) The headings of the Sections of this Agreement have been inserted for
convenience and shall not modify, define, limit or expand the express provisions
of this Agreement.

(f) This Agreement and the rights and obligations hereunder of parties hereto
may not be assigned except with the prior written consent of the other parties
hereto. This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. Except as expressly
provided herein, no other person shall acquire or have any rights under or by
virtue of this Agreement. This Agreement is intended to be for the sole benefit
of the parties hereto and (subject to the provisions of this Section 11(f))
their respective successors and assigns, and none of the provisions of this
Agreement are intended to be, nor shall they be construed to be, for the benefit
of any third person.

(g) This Agreement may not be amended, supplemented or otherwise modified
without the prior written consent of the parties hereto.

(h) The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

(i) To help the government fight the funding of terrorism and money laundering
activities, federal law requires all financial institutions to obtain, verify
and record information that identifies each Person who opens an account. For a
non-individual Person such as a business entity, a charity, a trust or other
legal entity, the Escrow Agent will ask for documentation to verify its
formation and existence as a legal entity. The Escrow Agent may also ask to see
financial statements, licenses, identification and authorization documents from
individuals claiming authority to represent the entity or other relevant
documentation. The Company agrees to provide all such information and
documentation as requested by the Escrow Agent to ensure compliance with federal
law.

(j) This Agreement may be executed in two or more counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

(k) The rights and remedies conferred upon the parties hereto shall be
cumulative, and the exercise or waiver of any such right or remedy shall not
preclude or inhibit the exercise of any additional rights or remedies. The
waiver of any right or remedy hereunder shall not preclude the subsequent
exercise of such right or remedy.

(l) The Company hereby represents and warrants (i) that this Agreement has been
duly authorized, executed and delivered on its behalf and constitutes its legal,
valid and binding obligation and (ii) that the execution, delivery and
performance of this Agreement by the Company does not and will not violate any
applicable law or regulation.

(m) The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision; and if any provision is held to be unenforceable as a matter of
law, the other provisions shall not be affected thereby and shall remain in full
force and effect.

 

-10-



--------------------------------------------------------------------------------

(n) No printed or other material in any language, including prospectuses,
notices, reports, and promotional material which mentions “U.S. Bank National
Association” or any of its respective affiliates by name or the rights, powers,
or duties of the Escrow Agent under this Agreement shall be issued by any other
parties hereto, or on such party’s behalf, without the prior written consent of
the Escrow Agent.

(o) For purposes of this Agreement, “Business Day” shall mean any day that is
not a Saturday or Sunday or a day on which banks are required or permitted by
law or executive order to be closed in the City of New York or the City of
Detroit.

(p) For purposes of sending and receiving instructions or directions hereunder,
all such instructions or directions shall be, and the Escrow Agent may
conclusively rely upon such instructions or directions, delivered, and executed
by an Authorized Representative of the Company designated on Schedule I attached
hereto and made a part hereof, which such designation shall include specimen
signatures of such representatives, as such Schedule I may be updated by the
Company from time to time.

[SIGNATURE PAGES FOLLOW]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

  Name:   Title:

[Escrow Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:  

 

  Name:   Title:

[Escrow Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Escrow Agent

By:  

 

  Name:   Title:

[Escrow Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Officer’s Certificate

of

COOPER-STANDARD HOLDINGS INC.

[                    ], 2013

This certificate is being delivered pursuant to Section 5 of the Escrow
Agreement, dated as of April 3, 2013 (the “Escrow Agreement”), by and among
Cooper-Standard Holdings Inc., a Delaware corporation (the “Company”), U.S. Bank
National Association, a national banking association, as trustee (the
“Trustee”), and U.S. Bank National Association, a national banking association,
as escrow agent (the “Escrow Agent”). Capitalized terms used but not defined
herein have the respective meanings specified in the Indenture, dated as of
April 3, 2013 (the “Indenture”), between the Company and the Trustee.

The Company hereby certifies to the Escrow Agent through the undersigned
Authorized Representative as follows:

1. [The Tender Condition has been satisfied and $150.0 million or more in value
of the shares of common stock of the Company (valued at the tender price
thereof) have been validly tendered and not validly withdrawn in the Tender
Offer.][The Company hereby waives the Tender Condition.]

IN WITNESS WHEREOF, the Company, through the undersigned officer, has signed
this officer’s certificate as of the date first written above.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

  Name:   Title:

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

Release Notice

[                    ], 2013

Reference is hereby made to the Escrow Agreement, dated as of April 3, 2013 (the
“Escrow Agreement”), by and among Cooper-Standard Holdings Inc., a Delaware
corporation (the “Company”), U.S. Bank National Association, a national banking
association, as trustee (the “Trustee”), and U.S. Bank National Association, a
national banking association, as escrow agent (the “Escrow Agent”). Capitalized
terms used herein and not defined shall have the respective meanings ascribed to
such terms in the Escrow Agreement.

Pursuant to the Escrow Agreement, the Company through the undersigned Authorized
Representative hereby authorizes the release by the Escrow Agent of the Escrow
Property in the aggregate amount of:

[Choose one of the following as applicable]

[Choose if a release pursuant to Section 5(a)]

Pursuant to Section 5(a) of the Escrow Agreement, all of the Escrow Property in
the Escrow Account shall be payable to the Company pursuant to the wire
instructions as follows:

[WIRE INSTRUCTIONS FOR THE COMPANY]

[[Choose if a Special Mandatory Redemption is triggered and Escrow Property is
to be distributed pursuant to Section 5(b)]

Pursuant to Section 5(b) of the Escrow Agreement:

(a) $[        ], representing 99.5% of the aggregate principal amount of the
Notes, plus accrued and unpaid Cash Interest on the Notes calculated based on
the number of days from the Closing Date up to, but not including, the date of
the Special Mandatory Redemption, which is                     , 2013, to the
Paying Agent (as defined in the Indenture); and

(b) after payment of the amounts required by clause (a) above, all the remaining
Escrow Property in the Escrow Account shall be payable to the Company pursuant
to the wire instructions as follows:

[WIRE INSTRUCTIONS FOR THE COMPANY]

[[Choose if a Partial Redemption is triggered and Escrow Property is to be
distributed pursuant to Section 5(c)]

Pursuant to Section 5(c) of the Escrow Agreement:

(a) $[        ], representing 99.5% of the principal amount of the Notes being
redeemed (not to exceed $25,000,000), plus accrued and unpaid Cash Interest on
the amount of Notes being redeemed calculated based on the number of days from
the Closing Date up to, but not including, the date of the Partial Redemption,
which is                     , 2013, to the Paying Agent (as defined in the
Indenture); and

 

Exhibit B-1



--------------------------------------------------------------------------------

(b) after payment of the amount specified in clause (a) above, all the remaining
Escrow Property in the Escrow Account shall be payable to the Company pursuant
to the wire instructions as follows:

[WIRE INSTRUCTIONS FOR THE COMPANY]

[SIGNATURE PAGE FOLLOWS]

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of the first date written above.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

  Name:   Title:

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

Full Special Mandatory Redemption Notice

NOTICE IS HEREBY GIVEN THAT, pursuant to Section 3.07 of the Indenture dated as
of April 3, 2013 (the “Indenture”), by and between Cooper-Standard Holdings
Inc., a Delaware corporation (the “Company”), and U.S. Bank National
Association, a national banking association, as trustee (the “Trustee”), all of
the outstanding Notes are hereby called for redemption on [            ], 2013
(the “Special Mandatory Redemption Date”) at a redemption price equal to 99.5%
of the principal amount of the Notes, together with accrued and unpaid interest
on the Notes from the Issue Date up to but not including the Special Mandatory
Redemption Date (the “Special Mandatory Redemption Price”). Capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Indenture.

If payment is requested to be made to any person other than the registered
holder, a written instrument of transfer duly executed by the registered holder
must accompany the Notes.

The Notes should be surrendered to the Paying Agent for payment of the Special
Mandatory Redemption Price at the office of the Paying Agent as follows:

[By Mail]      [By Hand]      [By Courier]

The method chosen for the delivery of the Notes is at the option and risk of the
holder. If delivery is by mail, use of registered or certified mail, properly
insured is suggested. Notes held through The Depository Trust Company (“DTC”) or
Euroclear/Clearstream should be surrendered for redemption in accordance with
DTC or Euroclear/Clearstream as applicable.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

  Name:   Title:

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

Partial Redemption Notice

NOTICE IS HEREBY GIVEN THAT, pursuant to Section 3.07 of the Indenture dated as
of April 3, 2013 (the “Indenture”), by and between Cooper-Standard Holdings
Inc., a Delaware corporation (the “Company”), and U.S. Bank National
Association, a national banking association, as trustee (the “Trustee”), the
Company will redeem $[            ] principal amount of the outstanding Notes on
[            ], 2013 (the “Partial Redemption Date”) at a redemption price equal
to 99.5% of the principal amount of the Notes being redeemed, together with
accrued and unpaid interest on the Notes being redeemed from the Issue Date up
to but not including the Partial Redemption Date (the “Partial Redemption
Price”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Indenture.

If payment is requested to be made to any person other than the registered
holder, a written instrument of transfer duly executed by the registered holder
must accompany the Notes.

The Notes should be surrendered to the Paying Agent for payment of the Partial
Redemption Price at the office of the Paying Agent as follows:

[By Mail]      [By Hand]      [By Courier]

The method chosen for the delivery of the Notes is at the option and risk of the
holder. If delivery is by mail, use of registered or certified mail, properly
insured is suggested. Notes held through The Depository Trust Company (“DTC”) or
Euroclear/Clearstream should be surrendered for redemption in accordance with
DTC or Euroclear/Clearstream as applicable.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

  Name:   Title:

 

Exhibit D-1



--------------------------------------------------------------------------------

SCHEDULE I

Authorized Representatives of Cooper-Standard Holdings Inc.

 

Name

  

Title

 

Specimen Signature

Allen J. Campbell

   Vice President and Chief Financial Officer  

Timothy W. Hefferon

   Vice President, General Counsel and Secretary  

 

Sch. I-1